IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                      DIVISION ONE


STATE OF WASHINGTON,                             No. 72129-1-


                        Respondent,

                 v.                              UNPUBLISHED OPINION

STEVE MICHAEL MAAS,

                        Appellant.               FILED: September 21, 2015

      Schindler, J. — Steve Michael Maas appeals the jury conviction of attempting to

elude a pursuing police vehicle in violation of RCW 46.61.024(1). Because sufficient

evidence supports finding Maas drove in a "reckless manner," and the trial court did not

abuse its discretion in sustaining a relevancy objection, we affirm.

       Everett Police Department Officer Anatoliy Kravchun was on patrol in an

unmarked police vehicle on the evening of April 10, 2014. At about 9:30 p.m., Officer

Kravchun ran the license plate number of a white pickup truck parked at a gas station

through the State's vehicle registration database. The registered owner and driver

Steve Michael Maas had an outstanding arrest warrant for a probation violation. Officer

Kravchun decided to arrest Maas and called for backup.

       When Maas left the gas station, Officer Kravchun followed the truck north about

three miles to central Everett. Everett Police Department Officer Duane Wantland
No. 72129-1-1/2


responded to Officer Kravchun's call for backup. Officer Kravchun and Officer Wantland

followed Mass as he turned south onto Jefferson Avenue. Streets in the area are laid

out in a grid pattern with cross streets. On Jefferson, the first four marked cross streets

south of Madison Street are Columbia Avenue, Adams Avenue, Monroe Avenue, and

Jackson Avenue. Yield signs control some of the intersections. The intersection of

Jefferson and Jackson is a four-way stop with stop signs on each corner. This part of

Jefferson Avenue runs through a neighborhood of family homes. The posted speed

limit on Jefferson is 25 m.p.h.

       Officer Kravchun activated the emergency lights and siren of his unmarked police

vehicle to signal Maas to stop. Officer Wantland also activated the emergency lights of

his police vehicle. Maas did not stop. Maas accelerated southbound down Jefferson

driving approximately 50 m.p.h. Maas sped through at least one yield sign without

slowing down or braking. After chasing Maas for a few seconds, Officer Kravchun

decided the chase was "getting dangerous" and terminated the pursuit in compliance

with Everett Police Department policy. As Officer Kravchun pulled over, he saw Maas

turn right at the stop sign on the corner of Jefferson and Jackson without stopping. A

car that was already in the intersection "had to sharply stop to avoid getting hit." Officer

Kravchun and Officer Wantland later located the pickup truck about half a mile away.

       Officer Kravchun arrested Maas and read him his Miranda1 rights. After Officer

Kravchun advised Maas of his Miranda rights, Maas agreed to speak with Officer

Kravchun. Maas told Officer Kravchun that "he knew we were the police." When Officer

Kravchun asked Maas why he "ran from us," Maas "said he didn't want his truck to get

stolen or towed."


       1 Miranda v. Arizona. 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).

                                                   2
No. 72129-1-1/3


          The State charged Maas with felony attempting to elude a pursuing police vehicle

in violation of RCW 46.61.024(1). The State also alleged that Maas committed the

offense while on community custody, RCW 9.94A.525(19). Maas entered a plea of not

guilty.

          Before trial, the court held a CrR 3.5 hearing. The court ruled the statements

Maas made to Officer Kravchun were admissible at trial. Maas stipulated he was on

community custody at the time of his arrest.

          Maas also argued the court should rule Officer Kravchun and Officer Wantland

could not estimate Maas's speed. The court ruled the officers could testify regarding

the speed Maas was driving if the State laid a proper foundation.

          Officer Kravchun, Officer Wantland, and Snohomish County 911 records

custodian Laurin Goodwin were the only witnesses to testify during the two-day jury

trial.


          Officer Kravchun testified that he is a six-year veteran with the Everett Police

Department and a member of the anticrime team. The purpose of the anticrime team is

to "proactively look for people who have warrants and target certain problem areas."

          Officer Kravchun testified that he estimates vehicle's speed on a daily basis and

his ability to estimate speed visually has improved over time with experience.

          Q      Okay. And with regard to — let's talk a little bit about stopping
                 people for speeding.
                        How are you able to determine if somebody's going too fast?
          A      I'm not radar certified, so if I were to ever stop someone for
                 speeding, I would have to pace them. Or say I'm going 25 in a 25-
                 mile-per-hour zone and someone goes flying by me, then it's pretty
                 obvious.
          Q      Okay. And how many times — how many hours a day do you
                 actually spend in the car?
          A      Probably too many.
No. 72129-1-1/4


       Q      And how many times a day during the course of your career — and
              if it's not consistent, let me know — but how often do you find
              yourself visually estimating somebody's speed?
      A       Probably daily as I'm driving around.
      Q       Okay. And has that become — do you think you've become better
              at that over the course of time?
      A       Yes.
      Q       Okay. And why is that?
      A       The more I see it, the more I, I guess, experience it, the better I get
              at it.


       Officer Kravchun testified that Maas was driving at approximately 50 m.p.h.

       Q      [WJere you able to make a visual estimation of [Maas's] speed,
              based on your training and experience?
      A       I estimated he was going about 50 miles an hour.

       Officer Kravchun testified he knew Maas's vehicle was accelerating because "[i]t

was quickly pulling away from my car, and I was doing at least the speed limit. I don't

think I was going slow. I don't know exactly what speed I was going, but I know he was

going a lot faster because he was quickly getting away from me." Officer Kravchun also

testified Maas drove through several yield signs without slowing down, failed to stop at a

stop sign, and forced another vehicle to stop to avoid a collision.

       Q      And during that entire pursuit, did you ever see brake lights on
              [Maas's] car?
       A      No. So about here he goes through this yield intersection without
              slowing down.
       Q      Or stopping?
       A      Or stopping.
       Q      Okay.
       A      And then, at this point, I begin to decide that it's getting dangerous.
              So I start pulling over towards the side of the road.
                     And about at the second yield sign, I've turned my lights off
              and I've stopped. And I could still see down that hill and I can see
              the stop sign and I saw that there was a car in that intersection.
                     And I saw Mr. Maas took a right turn at that stop sign without
              stopping, and that other car had to sharply stop to avoid getting hit.
No. 72129-1-1/5


       Officer Wantland is a 28-year veteran of the Everett Police Department. Officer

Wantland testified that he has experience estimating the speed of a vehicle.

       Q     And let me back up and just ask you a couple preliminary
             questions.
                    How are you — based on your training and experience, how
             do you — how are you able to estimate speed? If you can just tell
             us.

       A     Well, I have worked traffic enforcement some in my past. I'm not
             much of a traffic officer, but I have run some radar in my career.
             And part of that is estimating speed.
       Q     Can you say approximately how many times in your career you've
             later — you've estimated somebody's speed?
       A     How many times?
       Q     Yes. Just — you do it all the time?
       A     Numerous. I mean, yeah. There's — I mean, I guess you estimate
             people's speed if you're working a neighborhood and, you know,
             you see somebody go by you. I can pretty well judge if somebody's
             over the speed limit in the neighborhood, or the posted speed.
       Q     Okay.
       A     It's just from years of working as patrol officer, I guess.

       Officer Wantland estimated Maas was driving between 45 and 50 m.p.h.

       Q     Were you able to — without telling me a speed, were you able to
             estimate a speed at which Mr. Maas was traveling at the apex, I
             guess, at the height of his speed?
       A     Oh, I would say, I mean, my estimation would be — it wasn't a high
             rate of speed, but I would say it was 45 to 50 miles an hour. That's
             just an estimation on my part.

       Officer Kravchun and Officer Wantland testified that all police vehicles are

equipped with emergency lights and a siren. The State published a video

demonstrating the operation of the emergency lights and siren of Officer Kravchun's

vehicle.


       The court instructed the jury that to convict Maas, it must find beyond a

reasonable doubt that "while attempting to elude a pursuing police vehicle, the

defendant drove his vehicle in a reckless manner." The jury returned a verdict of guilty.

Maas appeals.

                                              5
No. 72129-1-1/6


        Maas contends insufficient evidence supports his conviction for attempting to

elude a police vehicle. Specifically, that the evidence is insufficient to show that he

drove in a "reckless manner" as required by RCW 46.61.024(1).

        RCW 46.61.024(1) states, in pertinent part:

        Any driver of a motor vehicle who willfully fails or refuses to immediately
        bring his or her vehicle to a stop and who drives his or her vehicle in a
        reckless manner while attempting to elude a pursuing police vehicle, after
        being given a visual or audible signal to bring the vehicle to a stop, shall
        be guilty of a class C felony.

        The court instructed the jury on the meaning of driving in a "reckless manner."

Instruction no. 7 states, "To operate a motor vehicle in a reckless manner means to

drive in a rash or heedless manner, indifferent to the consequences." Maas did not

object to the instruction. A jury instruction that is not objected to becomes the law of the

case.   State v. Willis. 153 Wash. 2d 366, 374, 103 P.3d 1213 (2005).

        Sufficient evidence supports a conviction if, when viewed in the light most

favorable to the State, any rational trier of fact could find the essential elements of the

crime beyond a reasonable doubt. State v. Salinas. 119 Wash. 2d 192, 201, 829 P.2d
1068 (1992). "A claim of insufficiency admits the truth of the State's evidence and all

inferences that reasonably can be drawn therefrom." Salinas, 119 Wash. 2d at 201. We

defer to the trier of fact on "issues of conflicting testimony, credibility of witnesses, and

the persuasiveness of the evidence." State v. Fiser, 99 Wash. App. 714, 719, 995 P.2d
107 (2000); State v. Thomas. 150 Wash. 2d 821, 874-75, 83 P.3d 970 (2004).

        Viewing this evidence in the light most favorable to the State, a rational jury could

find that Maas drove "in a rash or heedless manner, indifferent to the consequences."

The undisputed testimony showed Maas drove approximately 45 to 50 m.p.h. through a

residential neighborhood at night, he was driving approximately twice the posted speed

                                               6
No. 72129-1-1/7


limit, and he did not slow down or stop at a yield sign. Maas also did not stop at a stop

sign, requiring another vehicle that was already in the intersection to "sharply stop to

avoid getting hit."

          In the alternative, Maas contends he is entitled to reversal because the court

violated his constitutional right to present a defense by sustaining the State's objection

to a question about whether a radar gun is necessary to prove a traffic infraction. Maas

also argues the court committed reversible evidentiary error when it sustained the

objection. We disagree.

          The right to confront and cross-examine adverse witnesses is guaranteed by

both the federal and state constitutions. U.S. Const, amend. VI; Wash. Const, art. I, §

22; State v. Darden. 145 Wash. 2d 612, 620, 41 P.3d 1189 (2002). However, the right to

cross-examine adverse witnesses is not absolute. Darden, 145 Wash. 2d at 620. "The

confrontation right and associated cross-examination are limited by general

considerations of relevance." Darden. 145 Wash. 2d at 620-21. "There is no right,

constitutional or otherwise, to have irrelevant evidence admitted." Darden. 145 Wash. 2d

at 624.


          We review the trial court's limitation of the scope of cross-examination for an

abuse of discretion. Darden, 145 Wash. 2d at 619. We also review evidentiary rulings for

abuse of discretion. State v. Garcia. 179 Wash. 2d 828, 846, 318 P.3d 266 (2014). Atrial

court abuses its discretion if its decision is " 'manifestly unreasonable or based upon

untenable grounds or reasons.'" Darden, 145 Wash. 2d at 619 (quoting State v. Powell,

126 Wash. 2d 244, 258, 893 P.2d 615 (1995)).

          During trial, the State asked Officer Wantland questions about how he estimates

a vehicle's speed. During the cross-examination of Officer Wantland, the court

                                                7
No. 72129-1-1/8


sustained the State's objection to the question about whether "you need a radar gun" to

establish a civil traffic infraction.

       Q       .... I mean, if you're in court on a traffic ticket, you're trying to
               establish speed, you need a radar gun?
                      [PROSECUTOR]:         Objection, relevance.
                      [DEFENSE ATTORNEY]: Counsel asked questions about
               how [Officer Wantland] estimates speed.
                      THE COURT:        Sustain the objection to that question.

        Maas contends by sustaining the objection, the trial court prevented him from

questioning Officer Wantland about how he estimates speed. There is no dispute

Officer Wantland did not take a radar reading of Maas's speed. Officer Wantland's

testimony was "just an estimation" based on his visual observation of Maas's vehicle.

Whether traffic courts use radar gun readings when adjudicating civil traffic infractions

has no relation to Officer Wantland's credibility or his ability to estimate speed visually.

Nothing prevented Maas from asking other questions about how Officer Wantland

estimates speed. The trial court did not deny Maas the right to present a defense or

abuse its discretion in sustaining the objection to the question about whether radar was

necessary to prove speed in a traffic infraction on relevancy grounds.

        We affirm the jury's verdict.



                                                                                       £?
                                                                                       fM


                                                        9^hA
WE CONCUR: